ORDER

PER CURIAM.
Stephen W. Dalton appeals the judgment of the trial court terminating his parental rights to S.I.D.1 We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. Although the caption of this appeal refers to another Child, C.D., Father is only appealing termination of his parental rights to S.I.D. Mother does not join in this appeal.